Order filed September 14, 2021




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-19-00145-CV
                                 ____________

             REGIONAL SPECIALTY CLINIC, P.A., Appellant

                                       V.

   S.A RANDLE & ASSOCIATES, P.C. AND SARNIE A. RANDLE, JR.,
                             Appellee


                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-81941

                                   ORDER

      This court issued its opinion and judgment in this case on May 4, 2021.
Texas Rule of Appellate Procedure 49.1 provides for the filing of a motion for
rehearing within fifteen days after a court of appeals’ judgment or order is
rendered. Tex. R. App. Proc. 49.1. Appellant filed a motion for rehearing on June
29, 2021, which was denied on August 3, 2031. Appellant filed a motion for en
banc reconsideration on August 19, 2021, titled motion for hearing, and filed a
properly titled motion for en banc reconsideration on August 23, 2021. Both
motions were filed more than 15 days after this court ruled on appellant’s motion
for rehearing.

       “A court of appeals may extend the time for filing a motion for rehearing or
en banc reconsideration if a party files a motion complying with Rule 10.5(b) no
later than 15 days after the last date for filing the motion.” Tex. R. App. P. 49.8. A
party seeking an extension of time in the court of appeals is required to file a
motion specifically stating the facts that reasonably explain the need for an
extension. Rios v. Calhoon, 889 S.W.2d 257, 259 (Tex. 1994); see also Tex. R.
App. P. 10.5(b)(1)(C) (requiring motion to extend time to include facts relied on to
reasonably explain the need for an extension). No motion for extension of time was
filed in this case.

       The Texas Supreme Court has consistently treated minor procedural
mistakes with leniency to preserve appellate rights. See Verburgt v. Dorner, 959
S.W.2d 615, 616-17 (Tex. 1997) (implying extension of time when a party perfects
an appeal in good faith within the 15-day period for filing an extension). Thus, a
motion for extension of time can be implied when a motion for rehearing is filed
within the 15-day period for filing a motion for extension of time if the appellant
thereafter files a motion complying with Rule 10.5(b)(1) that contains a reasonable
explanation to support the late filing. See Houser v. McElveen, 243 S.W.3d 646,
647 (Tex. 2008); see also Miller v. Greenpark Surgery Ctr. Assoc., Ltd., 974
S.W.2d 805, 807 (Tex. App.—Houston [14th Dist.] 1998, no pet.) (implying
extension but requiring reasonable explanation).




                                          2
      Accordingly, unless appellant files with the clerk of this court a motion that
complies with Texas Rule of Appellate Procedure 10.5(b)(1) and provides a
reasonable explanation for the late filing of the party’s motion for en banc
reconsideration within seven days of the date of this order, the court will deny the
motion for rehearing as untimely.

                                    PER CURIAM


Panel Consists of Justices Wise, Jewell and Spain.




                                         3